The     Honorable          Preston        Stevens                         Opinion             No.     H-   52
Wheeler        County         Attorney
P.    0.    Box      472                                                  Re:                Constitutionality            of H. B.
Wheeler,          Texas        79096                                                         1687,     63rd     Leg.,      abolishing
                                                                                             the office       of County       School
The     Honorable          Phil      Cates                                                   Superintendent             in Wheeler
House       of Representatives                                                               county.
State      Capitol
Austin,       Texas


Gentlemen:


           You have           submitted        to us House              Bill    1687         enacted       by the 63rd        Legia-
lature      and     signed      into   law by the Governor.                         Each        of you has          questioned
its   constitutionality              as a special         law and has              asked            that   we review        it.


           House       Bill    No.     1687,     omitting         its     formal         parts         provides:


                                “The      office       of county         school         superintendent
                      in Wheeler          County        is abolished.                  All     powers         and
                      duties      of the abolished              office         shall     be performed
                      by the county            judge     as     ex officio         county            school
                      superintendent.              ”


           It has     long     been     the law of this            State
                                                 that an act applying       only to one
city or one county within the State is a local law.          City  of  Fort  Worth V.
Bobbit,  36 S.W.2d 470 (Tex.  1931).    Thus,    in Fritter     V. West,    65 S.W.2d
414 (Tex. Civ. App., San Antonio,   1933,   err.    ref’d.),     a bill providing   for a
formation         of a county-wide                 common         school          district           in Kinney      County,        for
the abolition          of existing           school     districts          in that           County,       etc.,     was    held     to
be a local         bill.




                                                           p.     217
The      Honorable                Preston            Stevens
The      Honorable                Phil       Cates,            page      2          (H-52)



           Not all          local        and        special        laws            are    prohibited              by our       Constitution.
Those       local          laws     which            are       prohibited                are    specified           in Article         3 of $ 56
which      specifies,               among            others,           “regulating                the management                    of public
schools,             the building              or        repairing            of school           houses,           and the         raising     of
money          for        such    purposes.               ” (emphasis                    added)


           In Fritter              v.     West,           supra,         the court              held       that     the attempt,            among
other     things,            to abolish              a county-wide                       common            school      district       by special
law was          unconstit:utional                       and void.


           In Attorney                  General            Opinion            M-935            (1971),      this     office     was     asked        to
pass      upon a bill              which,            though        ostensibly                  applicable           to all     counties        having
a certain            population,               was        in fact        applicable               solely       to Matagorda                County
and attempted                    to abolish              the    office        of county            superintendent.                   The      opinion
held     the bill          to be a special                     law and,             thus,        unconstitutional               and void.
See     also     Attorney               General            Opinion            M-1200            (1972).


           Your           request            for    our        opinion         points          to the fact          that     the notice        pub-
lished     in Wheeler                   County            did not correspond                       to the law            enacted       as     House
Bill     1687.            The     notice           requirement                of Article              3,    $ 57 is applicable                only
to special            laws        which            are    otherwise                permissible              and which           are    not pro-
hibited        by Article               3,     $56.            Moore          v.     Edna       Hospital           District,         449 S.W.
2d 508         (Tex.        Civ.App.               3 Corpus           Christi,             1969,       err.        ref’d.,      n. r. e.).


           It is our             opinion           that     there        is no constitutional                       authority         to abolish
the office            of county              school        superintendent                      by a local           law;     that    House      Bill
No.      1687        is    such     a local              and    special            law,        with    such        purpose,         and there-
fore,      it is unconstitutional                           and void               and of no effect.


                                                                 SUMMA,RY


                                        Abolition              of the office              of county            school
                           superintendent                   in a particular                     county        may      not
                           be accomplished                      by a special                   or local        law.


                                                                         -Very            truly       yours,




                                                                              A,ttorney
                                                                                                  e
                                                                                                  General          of Texas




                                                                         p.        2I8
The   Honorable    Preston    Stevens
The   Honorable    Phil   Cates,   page   3    (H-52)




W&
 \
DAVID     M.   KENDALL,       Chairman
Opinion   Committee




                                          p.    219